EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		Authorization for this examiner’s amendment was given in a phone interview with Robert Holland on 01/21/2022.
The application has been amended as follows: 

In Title: 

--… INFORMATION HANDLING SYSTEM ADAPTING MULTIPLE DISPLAY VISUAL IMAGE PRESENTATIONS …--.

In Specification: 

In line 3 of [002]: “… system adaptive multiple display visual image presentation ..." should be changed to --... system adapting multiple display visual image presentations ...--.

In Claims: 

In line 16 of claim 1: “… illuminated segments; and ..." should be changed to --... illuminated segments; ...--;
In line 19 of claim 1: “… the predetermined condition including ..." should be changed to --... wherein the predetermined condition comprises ...--;
In line 20 of claim 1: “… displays, the controller turning off ..." should be changed to --... displays and the controller turns off ...--;
Claim 2. (Canceled) 
In line 1 of claim 3: “… Claim 2, ..." should be changed to --... Claim 1, ...--; and 
In line 12 of claim 17: “… the first display; ..." should be changed to --... the first display, ...--.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday during 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691